      Case 1:18-cr-00006-DLC Document 153 Filed 01/07/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :               18 Cr. 06 (DLC)
                                      :
 ERNESTO LOPEZ,                       :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On February 21, 2019, Ernesto Lopez was convicted by a jury

of distribution of oxycodone and fentanyl outside the scope of

professional practice and not for a legitimate medical purpose,

and conspiracy to distribute and possess with intent to

distribute oxycodone and fentanyl outside the scope of

professional practice and not for a legitimate medical purpose,

in violation of Title 21, United States Code, Sections 846,

841(a)(1), and 841(b)(1)(C).      On July 2, this Court sentenced

Lopez to a below-guidelines sentence of 60 months’ imprisonment.

He is serving that sentence at Federal Medical Center-Rochester

(“FMC-Rochester”).    He is seventy-seven years old and the Bureau

of Prisons (“BOP”) projects that he will be released on October

20, 2023.

     On August 14, 2020, Lopez made a request of his warden for

compassionate release.    The warden approved his request on

September 3, but Lopez was not notified of the approval until
      Case 1:18-cr-00006-DLC Document 153 Filed 01/07/21 Page 2 of 4



October 15.    On September 16, Lopez, proceeding pro se, moved

this Court for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A), and requested the appointment of counsel. 1         After

receiving a financial affidavit from Lopez supporting his

eligibility for assigned counsel, this Court appointed counsel

for Lopez on October 26.     Lopez’s appointed counsel filed a

request for his release on December 4.       On December 10, the

Assistant Director of the BOP denied Lopez’s administrative

request for compassionate release.       The Government filed its

opposition to Lopez’s motion on December 21.

     The Government does not dispute that Lopez has exhausted

his administrative remedies.      Upon exhaustion of administrative

remedies, the Court may reduce the petitioner’s sentence if it

finds that “extraordinary and compelling reasons” warrant a

reduction.    18 U.S.C. § 3582(c)(1)(A)(i).      In evaluating a

request for a reduction, the Court must consider the sentencing

factors set forth at 18 U.S.C. § 3553.       The Court of Appeals for

the Second Circuit has explained that, under the First Step Act

of 2018, Pub. L. 115-391, 132 Stat. 5194, district courts are

tasked with “independently . . . determin[ing] what reasons, for

purposes of compassionate release, are extraordinary and




1 The September 16 petition was received and docketed by this
Chambers on September 23.

                                    2
      Case 1:18-cr-00006-DLC Document 153 Filed 01/07/21 Page 3 of 4



compelling.”    United States v. Brooker, 976 F.3d 228, 234 (2d

Cir. 2020) (citation omitted).

     Lopez’s petition is denied, as he has not demonstrated that

extraordinary and compelling circumstances exist or that the §

3553(a) factors warrant early release.

     Lopez’s petition is based primarily on his advanced age and

underlying medical conditions.      Lopez is seventy-seven years old

and suffers from several chronic medical conditions, including

Type II diabetes, chronic kidney disease, coronary artery

disease, hypertension, and asthma.       Lopez and the Government

agree that at least some of these conditions increase Lopez’s

risk of severe illness from COVID-19 and diminish Lopez’s

ability to provide self-care against COVID-19 in the context of

a correctional facility.     See U.S.S.G. § 1B1.13 cmt.

1(A)(ii)(I).

     Nevertheless, these conditions are not extraordinary and

compelling circumstances warranting early release.         While Lopez

suffers from several chronic medical conditions, they are

stable, and Lopez can independently accomplish the tasks of

daily living.    Moreover, the BOP is prioritizing higher-risk

inmates such as Lopez for vaccination against COVID-19.          See

Michael Balsamo, Reversing course, feds say some US inmates get

virus vaccine, AP News (December 22, 2020),



                                    3
         Case 1:18-cr-00006-DLC Document 153 Filed 01/07/21 Page 4 of 4



https://apnews.com/article/coronavirus-pandemic-prisons-

d2c1a3013351ed42cf75a194e4661cf3.

     Further, the § 3553(a) factors weigh against release.                The

gravity of Lopez’s crime was extreme.           As this Court noted at

Lopez’s sentencing, Lopez abused his medical license to supply

drug addicts with narcotics.         This Court found that Lopez

obstructed justice during the investigation into his conduct and

that, at trial, Lopez committed perjury.           The severity of this

conduct warranted a significant prison sentence, and Lopez’s

guidelines range was 188 to 235 months’ imprisonment.

Nevertheless, Lopez was given a below-guidelines sentence of 60

months.     Lopez has not shown that the § 3553(a) factors call for

a further reduction of sentence.           Accordingly, it is hereby

     ORDERED that the September 16 petition for compassionate

release pursuant to § 3582(c)(1)(A) is denied.

     SO ORDERED:

Dated:       New York, New York
             January 7, 2020


                                              __________________________
                                                      DENISE COTE
                                             United States District Judge




                                       4
